DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
2.        A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2020 has been entered. Claims 19-25, 27, 30-35 and 37 are pending and an action on the merits is as follows.
Claim Rejections - 35 USC § 103
3.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.       The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


  Claims 19-20, 23-25, 27, 30-33 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over HUI et al., (US 2010/0270942 A1), hereinafter refer to as HUI in view of Hanington, (US 2010/0226156 A1), herein after refer to as Hanington.


    PNG
    media_image1.png
    198
    508
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    510
    470
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    432
    791
    media_image3.png
    Greyscale

         Regarding claim 19, HUI discloses a driver (as shown in fig.35) for LED lighting having a plurality of LEDs (LED LOAD with plurality of LEDs, as shown in fig. 16 or fig.35), the driver connected to an AC mains power source (lines 3-4, section 0163) and receiving AC input power directly from the AC main power source (as shown in fig.35) to produce a luminous flux (Vs is rectified by the four diode of rectifier and supply current to the output to LEDs to produce a luminous flux, as shown in fig.35), an input inductor (Ls, fig.35), the input inductor thereby converting the AC power source from a voltage source to a current source to provide a limited AC current to the circuit (section 0163), and a smoothing capacitor (C3, fig.35) to smooth the rectified output power (section 0156), with the entire driver being free from valley-fill circuits (lines 5-6, section 0156), active switches (there is not active switches as shown in fig.35), and electrolytic capacitor (lines 4-6, section 0154).

         However Hanington teaches of a power supply circuit wherein the circuit comprising a four stages of voltage multiplier for rectified input voltage (as shown in fig.7).
        Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to replace the device of HUI’s rectifier using Hanington’s one stage voltage multiplier (comprising C7, D7, C11 and D8, any number of stage of voltage multiplier can be used, section 0035) because Hanington provides the motivation using this kind of voltage multiplier in the circuit can provide a need high voltage without excessive output voltage droop and ripple (section 0008)..
         Regarding claim 20, a driver according to claim 19, HUI further discloses wherein the plurality of LEDs are connected in series (as shown in fig.16).
         Regarding claim 23, a driver according to claim 19, HUI further discloses wherein the drive allows a variation in the rectified output power corresponding to a variation in the luminous flux unnoticeable by a human eye (section 0019).
         Regarding claim 24, a driver according to claim 19, HUI further discloses the driver further comprising an input capacitor (Cs) between the AC power source and the rectifier (Cs is placed between the Vs and the four diode, as shown in fig. 22, lines 1-4, section 0164).

         However Hanington teaches of a power supply circuit wherein the circuit comprising a four stages of voltage multiplier for rectified input voltage (as shown in fig.7).
        Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to replace the device of HUI’s rectifier using Hanington’s one stage voltage multiplier (comprising C7, D7, C11 and D8, any number of stage of voltage multiplier can be used, section 0035) because Hanington provides the motivation using this kind of voltage multiplier in the circuit can provide a need high voltage without excessive output voltage droop and ripple (section 0008).. 
         Regarding claim 25, a driver according to claim 19, HUI further discloses the driver further comprising an output capacitor (C, fig.37) between the rectifier and the LEDs (this is the second way to reduce the size of circuit as shown in fig.35, section 0170, this is not electrolytic capacitor, section 0086).
         But HUI fails to specifically disclose a voltage multiplier for supplying a rectified output power to the LEDs and the inductor is connected between the voltage multiplier and AC power source as claimed. 
         However Hanington teaches of a power supply circuit wherein the circuit comprising a four stages of voltage multiplier for rectified input voltage (as shown in fig.7).

         Regarding claim 27, a driver according to claim 19, HUI further discloses the driver further comprising an output inductor (L, fig.35) between the rectifier and the LEDs (as shown in fig.35).
         But HUI fails to specifically disclose a voltage multiplier for supplying a rectified output power to the LEDs and the inductor is connected between the voltage multiplier and AC power source as claimed. 
         However Hanington teaches of a power supply circuit wherein the circuit comprising a four stages of voltage multiplier for rectified input voltage (as shown in fig.7).
        Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to replace the device of HUI’s rectifier using Hanington’s one stage voltage multiplier (comprising C7, D7, C11 and D8, any number of stage of voltage multiplier can be used, section 0035) because Hanington provides the motivation using this kind of voltage multiplier in the circuit can provide a need high voltage without excessive output voltage droop and ripple (section 0008).. 
         Regarding claim 30, a driver according to claim 19, HUI further discloses wherein the LEDs are in the form of series-connected strings connected in series (since there 
         Regarding claim 31, a driver according to claim 19, HUI further discloses wherein the series-connected strings are arranged in parallel (as shown in fig.8, LED LOAD).
         Regarding claim 32, HUI discloses a method of driving LED lighting having a plurality of LEDs, the method using a driver for: 
connecting to an AC mains power source (lines 3-4, section 0163); 
receiving AC input power having an input voltage directly from the AC mains power source (as shown in fig.35);  
Page 3 of 11


converting the AC power source from a voltage source to a current source to provide a limited AC current to the voltage multiplier (through Ls, section 0163); 
rectifying the AC input power to supply a rectified output power to the LEDs to produce a luminous flux (Vs is rectified by the four diode and supply current to the output to LEDs to produce a luminous flux, as shown in fig.35); and 
smoothing the AC input power with a smoothing capacitor to allow a variation in the rectified output power corresponding to a variation in the luminous flux unnoticeable by a human eye (through capacitor C3, fig.35, section 0156), without using valley-fill circuits, active switches (there is not active switches as shown in fig.35), and electrolytic capacitors in the entire driver (lines 4-6, section 0154).  
         But HUI fails to specifically disclose multiplying the input voltage to supply a multiplied output voltage to the LEDs as claimed. 

        Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to add the device of Hanington’s one stage voltage multiplier (comprising C7, D7, C11 and D8, any number of stage of voltage multiplier can be used, section 0035) in parallel to HUI’s rectifier because Hanington provides the motivation using this kind of voltage multiplier in the circuit can provide a need high voltage without excessive output voltage droop and ripple (section 0008)..
         Regarding claim 33, a method according to claim 32, HUI further discloses wherein the plurality of LEDs are connected in series (as shown in fig.16).  
         Regarding claim 37, HUI in view of Hanington further discloses and teaches of a LED lighting system having a drive according to claim 19 (as shown in fig.35).
Claim Rejections - 35 USC § 103
6.      The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7.      Claims 21-22 and 34-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over HUI in view of Hanington, and in further view of Ylonen, (US 2012/0104176 A1), hereinafter refer to as Ylonen.
Regarding claims 21-22 and 34-35, HUI in view of Hanington discloses a driver for LED lighting including a voltage multiplier as shown above and the circuit without using electrolytic capacitor (section 0086).
          But HUI in view of Hanington fails to specifically disclose wherein the voltage multiplier is one or any combination of: a voltage doubler, a voltage tripler, and a voltage quadrupler as claimed in claim 21, and wherein the voltage multiplier is one or the combination of: a Delon voltage doubler, and a Greinacher voltage doubler as claimed in claim 22. 
           However Ylonen teaches of circuit comprising voltage multiplier wherein the multiplier can be Greinacher Voltage Doubler (section 0039).
          Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of HUI’s and Hanington’s voltage multiplier as Ylonen’s because Ylonen provides the motivation that Greinacher Voltage Doubler is one of a light-weight voltage multiplier known in the art of known voltage multiplier architectures (section 0039) which can multiple voltage in a much more cost-efficient and lower-weight way of increasing thrust than increasing area (lines 9-10, section 0026).  
Response to Arguments
8.       Applicant's arguments have been fully considered but they are not persuasive. Applicants assert that “In view of the above, it would not have obvious for one skilled in the art to even consider Hanington as relevant (REMARKS, page 6 of 9, para. 2, lines 1-2)”. The examiner respectfully disagrees. The examiner only cited one of Hanington’s multipliers as shown within the red rectangle comprising C7, D7, C11 and D8 as shown 

Conclusion
9.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANZI CHEN whose telephone number is (571)270-5292.  The examiner can normally be reached on 10:00 am - 5:00 pm, Monday to Friday with some flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 5712722238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        



/JIANZI CHEN/Examiner, Art Unit 2844